OPINION ON STATE’S MOTION FOR REHEARING
MORRISON, Judge.
We have re-examined this record with care in the light of the State’s contention that it was the appellant who first inquired as to the extraneous offenses discussed in our original opinion. We find that in the presence of the jury the following colloquies were had involving appellant’s counsel:
“Q. That is the next time you saw him (referring to appellant) ?
A. No, we were with him that night in investigating another offense.”
and
“Q What did you see him (appellant) about in Hardin County for?
A. I wanted to talk to him about some more offenses.”
These questions, we have concluded, did not authorize the introduction into evidence of the warnings discussed in our original opinion.
It is apparent that the prosecution was mislead by the court, who stated at the time the warnings were first offered in evidence that it made no difference as to *897whether or not the State excised therefrom the designation of the offense for which appellant was charged in the extraneous offenses.
The State’s motion for rehearing is overruled.